Presenting the same questions that were reviewed on the original hearing appellant, through his counsel, earnestly insists that in ordering the affirmance this court was wrong. It would be but a profitless reiteration of the matter contained in the original opinion to enter into a discussion in detail of the arguments and authorities contained in this motion. We have again examined the record with care and cannot persuade ourselves that we can with fidelity to duty imposed upon us do other than overrule the motion.
Appellant's rights, through two trials, have been diligently urged and guarded by learned, able and painstaking counsel, and, as reflected by the record on this appeal, nothing appears to indicate that in any sense his trial fell short of the fair and legal one. By the verdict his guilt was determined and the measure of his punishment set out by a fair and impartial jury. The verdict bears the sanction of the trial court, and there being no weakness in the evidence nor departure from approved procedure to warrant a reversal, the affirmance must stand.
The motion is overruled.
Overruled.